August 28, 2009


Ms. Jennifer Bruch Hogan
Hogan & Hogan, L.L.P.
Two Houston Center
909 Fannin, Suite 2700
Houston, TX 77010-1018
Mr. Karen D. Smith
Drucker, Rutledge & Smith L.L.P.
Waterway Plaza One
10003 Woodloch Forest Drive, Suite 225
The Woodlands, TX 77380

RE:   Case Number:  08-0390
      Court of Appeals Number:  09-07-00060-CV
      Trial Court Number:  05-02-01551 CV

Style:      MBM FINANCIAL CORPORATION, ET AL.
      v.
      THE WOODLANDS OPERATING COMPANY, L.P.

Dear Counsel:

      Today the  Supreme  Court  of  Texas  issued  an  opinion  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@courts.state.tx.us   or   call   (512)463-1312   ext.   41367.
(Justice O'Nell not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Jessica Hamby, Deputy Clerk
Enclosure
|cc:|Ms. Carol Anne Flores   |
|   |Ms. Barbara             |
|   |Gladden-Adamick         |